DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Cecily Anne O’Regan on 07/27/2022.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 7, line 3 after “permit liquid soap dispensing” add --from the cavity to an exterior of the housing--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 7-12, the prior art of record fails to teach or render obvious a smart soap system, particularly including a processor configured to receive input from the accelerometer and the temperature sensor and track information including a time in use of the smart soap system and a temperature during the time in use. 
Regarding claims 13-16, the prior art of record fails to teach or render obvious a method of using a smart soap system, particularly including providing a tray for holding the soap dispenser when the soap dispenser is not in use, the tray and soap dispenser configured to electronically communicate; and using the processor of the soap dispenser and an input from the sensor to track a use duration of the soap dispenser.
It is noted that US Patent # 9,775,473 discloses a smart soap dispenser including a soap dispenser having a housing defining a cavity for enclosing a liquid soap. However, US Patent # 9,775,473 is silent to the teaching of a tray, and the teaching of tracking information including a time in use of the system and temperature during the time in use of the smart soap system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754